Case: 4:18-cv-01741-HEA Doc. #: 66 Filed: 10/30/20 Page: 1 of 1 PageID #: 3478




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

POST HOLDINGS, INC. and               )
POST FOODS, LLC,                      )
                                      )
      Plaintiff, Counter-Defendants,  )
                                      )
         vs.                          )            Case No. 4:18CV1741HEA
                                      )
LIBERTY MUTUAL FIRE INSURANCE )
COMPANY,                              )
                                      )
       Defendants, Counter-Plaintiff. )


                                    JUDGMENT

        In accordance with the Opinion, Memorandum and Order entered this same

date,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

judgment is entered in favor of Defendant and against Plaintiff.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that

Defendant owes no duty to defend or indemnify Plaintiff in the pending

Krommenhock suit.

        Dated this 30th day of October, 2020.



                                        ________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE
